Erin Constr. & Dev. Co., Inc. v Hartford Servs., Ltd. (2019 NY Slip Op 07753)





Erin Constr. & Dev. Co., Inc. v Hartford Servs., Ltd.


2019 NY Slip Op 07753


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Oing JJ.


10242N 300680/14

[*1] Erin Construction & Development Co., Inc., Plaintiff-Appellant,
vHartford Services, Ltd., et al., Defendants-Respondents, Joseph Ameyaw, et al., Defendants.


Forchelli Deegan Terrana LLP, Uniondale (Parshhueram T. Misir of counsel), for appellant.
Rodman and Campbell, P.C., Bronx (Hugh W. Campbell of counsel), for respondents.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about May 23, 2018, which vacated plaintiff's mechanic's lien, and discharged plaintiff's notice of pendency, unanimously reversed, on the law, without costs, and the mechanic's lien and notice of pendency reinstated.
The trial court was divested of jurisdiction over this matter upon the death of defendant Herman W. Smith, which occurred six months prior to the issuance of the court's order (CPLR 1015). Accordingly, its vacatur of plaintiff's mechanic's lien and its discharge of plaintiff's notice of pendency, both rendered prior to any substitution on the deceased party's behalf, were nullities (Faraone v National Academy of Tel. Arts & Sciences., 296 AD2d 349 [1st Dept 2002]). Our holding is without prejudice as to any proceedings that may be taken once a legal representative has been substituted (see Gaines v City of New
York, 104 AD3d 610 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2019
CLERK